Case: 20-10527     Document: 00515760738          Page: 1    Date Filed: 03/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 1, 2021
                                   No. 20-10527
                                                                        Lyle W. Cayce
                                                                             Clerk

   Tim L. Duke,

                                                            Plaintiff—Appellant,

                                       versus

   City of Irving, Texas,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CV-116


   Before Jones, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Tim L. Duke, Texas prisoner # 606639, filed a 42 U.S.C. § 1983 action
   against the City of Irving (City) arising from his wrongful conviction and
   incarceration for burglary of a habitation. The district court dismissed his
   complaint for failure to state a claim on which relief may be granted under
   28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1). Duke timely appealed and filed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10527      Document: 00515760738           Page: 2     Date Filed: 03/01/2021




                                     No. 20-10527


   a motion for leave to proceed in forma pauperis (IFP) on appeal. The district
   court denied his IFP motion and certified that his appeal was not taken in
   good faith.
          Challenging the district court’s certification, Duke moves for leave to
   proceed IFP on appeal. “An appeal may not be taken [IFP] if the trial court
   certifies in writing that it is not taken in good faith.” § 1915(a)(3). This
   court’s inquiry into whether the appeal is taken in good faith “is limited to
   whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citations omitted). If the court upholds the
   district court’s certification, the appellant must pay the appellate filing fee or
   the appeal will be dismissed for want of prosecution. See Baugh v. Taylor, 117
   F.3d 197, 202 (5th Cir. 1997). However, if the appeal is frivolous, this court
   may dismiss it sua sponte. Id. at 202 n.24; 5th Cir. R. 42.2.
          We review de novo the district court’s dismissal of Duke’s § 1983
   action. See Legate v. Livingston, 822 F.3d 207, 209-10 (5th Cir. 2016). “[A]
   complaint will survive dismissal for failure to state a claim if it contains
   sufficient factual matter, accepted as true, to state a claim to relief that is
   plausible on its face.” Id. at 210 (internal quotation marks and citations
   omitted). To establish that the City may be held liable under § 1983, Duke
   “must show that (1) an official policy (2) promulgated by the municipal
   policymaker (3) was the moving force behind the violation of a constitutional
   right.” Trammell v. Fruge, 868 F.3d 332, 344 (5th Cir. 2017) (internal
   quotation marks and citation omitted). A policy can include a persistent or
   widespread practice or custom. Pena v. City of Rio Grande, 879 F.3d 613, 621-
   22 (5th Cir. 2018).
          Duke has not pointed to any official policy or widespread practice of
   the City that gave rise to his alleged constitutional injury. See id.; Trammel,




                                           2
Case: 20-10527      Document: 00515760738           Page: 3    Date Filed: 03/01/2021




                                     No. 20-10527


   868 F.3d at 344. He has therefore not alleged any facts demonstrating that
   the City could be held liable under § 1983, and he has not demonstrated a
   nonfrivolous argument that the district court erred in dismissing his
   complaint for failure to state a claim. See Trammel, 868 F.3d at 344.
          Accordingly, Duke’s IFP motion is DENIED, and his appeal is
   DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir.
   R. 42.2.
          The district court’s dismissal of Duke’s complaint and the dismissal
   of this appeal as frivolous count as two strikes under § 1915(g). See Coleman
   v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015). In addition, a prior § 1983 action
   filed by Duke was dismissed for failure to state a claim pursuant to
   § 1915(e)(2)(B), resulting in one strike. See Duke v. Nelms, No. 3:20-CV-665,
   2020 WL 1977451 (N.D. Tex. April 3, 2020) (unpublished). Because he now
   has at least three strikes, Duke is BARRED from proceeding IFP in any civil
   action or appeal filed in a court of the United States while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See § 1915(g).




                                          3